 


113 HR 1766 IH: Safe and Reliable Air Travel Act of 2013
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1766 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Ms. Waters introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend the Balanced Budget and Emergency Deficit Control Act of 1985 to eliminate the application of the sequestration to funds associated with the operation of air traffic control towers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safe and Reliable Air Travel Act of 2013.   
2.FindingsCongress finds the following: 
(1)Sequestration is having a devastating effect on the Nation’s air traffic control system. 
(2)Sequestration imposes a reduction in funding of $637 million on the Federal Aviation Administration (FAA) for the remainder of fiscal year 2013. 
(3)The FAA plans to furlough the vast majority of the FAA’s nearly 47,000 employees, including nearly 15,000 air traffic controllers, for approximately one day during each two-week pay period in order to comply with sequestration. 
(4)The furloughs began on Sunday, April 21, 2013, and are scheduled to continue through the end of the fiscal year on September 30, 2013. Approximately 10 percent of the FAA’s air traffic controllers are expected to be on furlough on any given day during this period. 
(5)The furloughs are causing hundreds of flights to be delayed, resulting in scheduling difficulties for airlines and inconveniences for passengers. 
(6)The FAA reported that approximately 400 flights were delayed nationwide on April 21, 2013, as a result of the furloughs. 
(7)The FAA reported that more than 1,200 flights were delayed nationwide on April 22, 2013, as a result of the furloughs. 
(8)More delays are expected in the coming months during the peak summer travel season. 
(9)The effects of multiple flight delays at airports across the Nation can be compounded as delays at one airport cause planes to arrive late at other airports and also cause passengers to miss connecting flights. 
(10)Air carriers operating in United States air space transport more than 700 million passengers every year.
(11)Civil aviation accounts for 10 million jobs, is responsible for more than 5 percent of the United States gross domestic product, and contributes $1.3 trillion to the economy every year. 
(12)Businesses of all sizes depend upon a reliable commercial air transportation system. Business travelers account for millions of trips each month. 
(13)Flight delays for business travelers interfere with business plans and result in business meetings being delayed, cancelled, or missed. 
(14)Flight delays affecting the transportation of air cargo also interfere with business. 
(15)The Nation’s economy depends upon a reliable commercial air transportation system. 
(16)The FAA also plans to close 149 air traffic control towers at small airports across the Nation on June 15, 2013, in order to comply with sequestration. Despite their size, these airports are an important part of the Nation’s air transportation system and economy. 
(17)Air traffic control is a critical government function that is necessary to ensure the safety of air travel and the flying public. 
(18)Inadequate staffing of airport control towers poses a serious threat to public safety. 
(19)Without the service of experienced air traffic controllers in all of the Nation’s Federal air traffic control towers, there is an increased risk of accidents involving planes during departure, flight, and landing. Such accidents could result in a tragic loss of life. 
(20)The sequestration of funds associated with the operation of air traffic control towers by the FAA interferes with the safety, reliability, and efficiency of the Nation’s air transportation system. 
(21)The operation of air traffic control towers by the FAA, including the compensation paid to air traffic control personnel employed by the FAA, should be exempted from sequestration. 
3.Exemption from sequestration for operation of air traffic control towers 
(a)In generalSection 255 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905) is amended by adding at the end the following new subsection: 
 
(k)Operation of air traffic control towersThe following funds shall be exempt from reduction under any order issued under this part: 
(1)Funds made available for the operation of air traffic control towers by the Federal Aviation Administration, including compensation paid to air traffic control personnel employed by the Federal Aviation Administration. 
(2)Funds made available for the operation of contract air traffic control towers under section 47124 of title 49, United States Code.. 
(b)Effective dateThe amendment made by section 1 shall apply to the Presidential sequestration order for fiscal year 2013 issued under section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) and any subsequent sequestration order issued under that Act.   
 
